In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Doyle, J.), dated June 15, 2006, which *849granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
In response to the defendant’s prima facie showing of her entitlement to summary judgment dismissing the complaint, the plaintiff failed to raise a triable issue of fact. Accordingly, the Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaint (see Di Ponzio v Riordan, 89 NY2d 578, 582-583 [1997]; Odi v Lifetouch, Inc,, 35 AD3d 420 [2006]; see generally Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]; see also Olan v Farrell Lines, 64 NY2d 1092 [1985]). Prudenti, P.J., Mastro, Angiolillo and Dickerson, JJ., concur.